            Case 1:15-cr-00447-GHW Document 90 Filed             USDC SDNY Page 1 of 1
                                                                   04/27/20
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 4/27/20
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :     1:15-cr-447-GHW
 GEORGE PADILLA,                                               :
                                                               :          ORDER
                                               Defendant. ::
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       The Court has scheduled a conference in this matter for June 26, 2020 at 2:00 p.m. The

proceeding will take place by Skype videoconference. To enter the conference, paste the following

link into your browser: https://meet.lync.com/fedcourts-nysd/gregory_woods/FXYLOK1S. You

may be asked to download software to use Skype’s videoconferencing features. Once you have

entered the website, please check your settings to ensure that the microphone selected within the

Skype program is the one that you wish to use for the proceeding. The Court anticipates that

counsel, the defendant, and probation will join by videoconference.

       In the event that any party has difficulty accessing the Skype teleconference through the

internet, the audio from the conference can also be accessed using the following call in number and

access code: Call in number: +19179332166; Conference ID: 172852354.

       SO ORDERED.

Dated: April 27, 2020
                                                   __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge
